915 F.2d 738
286 U.S.App.D.C. 295
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Geanett A. TYLER, Petitionerv.WASHINGTON METROPOLITAN AREA TRANSIT Authority, Director,Office of Workers' Compensation Programs and U.S.Department of Labor, Respondents
No. 89-1309.
United States Court of Appeals, District of Columbia Circuit.
Oct. 16, 1990.

Before WALD, Chief Judge;  HARRY T. EDWARDS and HENDERSON, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on the record on appeal from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir.Rule 14(c).  It is


2
ORDERED AND ADJUDGED that the petition for review be granted and that the case be remanded to the Department of Labor for further proceedings.  We find that the Administrative Law Judge ("ALJ") failed to "inquire fully" into relevant evidence regarding causation.  See 20 C.F.R. Sec. 702.338 (1989).  As this court has held, a duty to "probe and explore scrupulously all relevant facts is particularly strict when the claimant, as here, is not represented by an attorney."   See Diabo v. Secretary of Health, Education and Welfare, 627 F.2d 278, 281-82 (D.C.Cir.1980).  In this case, we note in particular that the ALJ failed to ascertain the opinion of petitioner's treating physician and to admit into evidence relevant medical documents.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.